Citation Nr: 0841987	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1971.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, declined to reopen the 
veteran's claim of service connection for a low back 
disorder.

In February 2007, the Board issued a decision denying the 
veteran's claim to reopen his claim of service connection for 
a low back disorder.  The veteran appealed the denial to the 
U.S. Court of Appeals for Veterans Claims (Court).  In April 
2008, the Court issued an Order that granted a Joint Motion 
for Remand by the parties (Joint Motion), vacated the Board's 
February 2007, and remanded the matter to the Board for 
action in compliance with the Joint Motion.  



FINDINGS OF FACT

1.  An unappealed January 1972 rating decision denied service 
connection for a low back disorder, finding that such 
disorder pre-existed, and was not aggravated by, the 
veteran's service.  

2.  Evidence received since the January 1972 rating decision 
does not tend to show that the veteran's low back disorder 
either did not pre-exist service or increased in severity 
during/service; does not relate to the unestablished facts 
necessary to substantiate the claim of service connection for 
low back disorder; and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1972 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.2203 (2008).  

2.  The evidence received subsequent to the January 1972 
rating decision is not new and material, and the claim for 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A September 2002 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also instructed him that new 
and material evidence was required to reopen his claim of 
service connection for right ear hearing loss; explained what 
new and material evidence meant; and outlined what evidence 
was needed to substantiate the claim.  

Although the notice did not specifically advise him that for 
evidence to be considered new and material, it would have to 
show that his preexisting low back disorder was aggravated by 
service, and thus does not comply with the notice 
requirements for claims to reopen in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Board finds that such procedural 
defect is not prejudicial error because of evidence of actual 
knowledge on the part of the veteran and his representative, 
and other documentation in the claims file of such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Notably, the March 2003 rating decision and June 2004 
Statement of the Case provided advised him that for evidence 
to be considered new and material, it would have to show that 
his preexisting low back disorder was aggravated by service.  
The veteran's July 2004 Substantive Appeal, and numerous 
other statements indicated an awareness of the information 
that was needed to substantiate his claim.  The veteran has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While he was not advised of the criteria for rating 
a low back disorder, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claims are allowed, and this decision 
does not do so.  

The veteran's service treatment records (STRs) are associated 
with his claims file, although he has asserted that they are 
incomplete.  Namely, they are silent for an alleged October 
1970 incident in which the veteran injured his back while 
stationed at Nellis Air Force Base and was treated at the 
hospital there.  The Board notes that the veteran's STRs show 
that his records were transferred to Nellis Air Force Base in 
January 1970 when they were screened and the veteran was 
cleared to be assigned duties involving nuclear weapons.  He 
was not treated at the hospital there until January 1971 when 
he complained of a sore toe after dropping a heavy object on 
it.  He continued to be treated at the hospital on Nellis Air 
Force Base through September 1971.  Based upon the foregoing, 
the Board has no reason to believe that the veteran's STRs 
are incomplete.  

The veteran's pertinent and available treatment records have 
been secured.  The veteran has identified several postservice 
healthcare providers, Drs. N., M., and B.K., from whom 
treatment records were not secured.  Notably, the veteran has 
indicated that these healthcare providers have indicated they 
no longer have his records (and/or are deceased).  
Accordingly, any further development for these treatment 
records would be futile.  

The RO did not arrange for a VA examination or obtain a 
medical opinion because such duty to assist does not attach 
unless a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Therefore the 
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A January 1972 rating decision denied the veteran's claim of 
service connection for a low back disorder essentially 
because the record established it preexisted service without 
aggravation in service.  The veteran did not appeal this 
decision, and accordingly, it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), which defines "new and material 
evidence," "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Evidence of record in January 1972 consisted of the veteran's 
DD 214 reflecting that his military occupational specialty 
was munitions maintenance specialist, and STRs showing that 
the veteran complained of recurrent back pain in his June 
1967 report of medical history.  On June 1967 service 
entrance examination, he was found to have a chronic mild 
lumbosacral sprain and spina bifida occulta.  Both conditions 
were not considered disqualifying for service, and he was 
assigned an upper extremities physical profile of 2.  He was 
assigned again an upper extremities physical profile of 2 in 
May 1968.  In his July 1968 report of medical history, the 
veteran did not complain of recurrent back pain, and he was 
cleared for remote duty tour.  In October 1968, he complained 
of back pain and reported that he had been experiencing back 
pain for two years.  It was noted that he did a lot of heavy 
lifting, but there was no radiation of pain; pain medication 
was prescribed.  On August 1971 service separation 
examination and report of medical history, the veteran was 
noted to have a back strain that existed prior to service, 
and that he had worn a back brace for such condition.  He was 
assigned an upper extremities physical profile of 1.

Evidence received since the January 1972 rating decision 
includes private treatment records from Osteopathic Medical 
Associates showing that in July 1999, the veteran complained 
of hurting his low back after lifting a heavy object three 
days earlier.  Specifically, he reported lifting a 200 pound, 
steel object when he felt sharp pain and "saw stars."  A 
lumbar strain was diagnosed.  In September 2001, he was seen 
on three occasions for back pain complaints.  A September 
2001 X-ray showed inferior lumbar spondylosis with evidence 
for lumbar strain.  An October 2001 MRI of the lumbar spine 
showed posterior midline disc herniation at L4-5 with 
extruded disc caudal to the disc level, appearing to be 
associated with mild disc degenerative changes.  

The veteran has also submitted numerous statements to the 
effect that although he strained his back in a car accident 
in 1965 or 1966, he did not injure his back and there were no 
residual effects from the back strain.  Therefore, he had no 
medical problems when he entered service.  He also states 
that he injured his back in October 1970 while participating 
in Operation Red Flag; specifically, he injured his back 
while trying to push a 500 pound bomb back onto its rack and 
"saw stars."  He states he reported his back pain to a 
nurse and was sent to the hospital at Nellis Air Force Base, 
though there are no records of this visit in his file.  The 
veteran states further that his physician has told him that 
that his injury from a pre-service automobile accident could 
not have caused his current back disorder as it was caused by 
extreme pressure, such as lifting something heavy; however, 
his physician will not write a letter in support of his claim 
as he cannot say with certainty when the veteran's low back 
was injured or what caused the low back trauma.  

The veteran testified to the same at his September 2008 
videoconference hearing, and added that he has been employed 
in management positions ever since his separation from 
service and has not done any lifting work since then.

As the January 1972 rating decision denied service connection 
for a low back disorder on the basis that such disorder pre-
existed, and was not aggravated by, his service, for evidence 
to address the unestablished facts necessary to substantiate 
the claim (and be new and material), it would have to tend to 
either show that his low back disorder did not pre-exist 
service or show that it increased in severity in (was 
aggravated by) his service.  

The evidence received since the January 1972 rating decision 
is new to the extent that it was not previously of record; 
however, it is not material as it does not address the two 
unestablished facts noted above.  Essentially, the additional 
pertinent evidence consists of a private treatment records 
showing that the veteran was treated for low back pain in 
July 1999 and September 2001.  Significantly, the veteran's 
July 1999 complaints of back pain were related to an injury 
in which he hurt his back and "saw stars" after lifting a 
heavy object three days prior to his visit to the 
physician's.  This is inconsistent with his statements and 
testimony that he has not lifted heavy objects postservice or 
that he has not injured his back postservice.  The veteran 
has also stated that his physician told him that his current 
back disorder was caused by extreme pressure, such as lifting 
something heavy, and that his only incident of injury caused 
by lifting something heavy was in October 1970 during 
Operation Red Flag.  This is contradicted by his July 1999 
private treatment records, as noted above.  However, even if 
this were not the case, the Court has held that a lay 
person's account of what a physician purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The veteran's own statements that his low back disorder was 
incurred in or aggravated by service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In addition, to the extent that 
the veteran contends that he sustained a back injury during 
service, such statements would not constitute new and 
material evidence because it does not raise a reasonable 
possibility of substantiating the claim since there is no 
medical evidence that suggests that the veteran has a current 
low back disorder that is related to such an injury, or that 
such an injury caused an increase in the severity of the 
preexisting low back disorder.

As no additional evidence received since the January 1972 
rating decision addresses the unestablished facts necessary 
to substantiate the claim of service connection for low back 
disorder, the additional evidence received does not raise a 
reasonable possibility of substantiating such claim, and is 
not material.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a low back disorder remains 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


